Citation Nr: 0532052	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  04-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to May 
1969.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural history

In March 1995 the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran did not appeal that decision.  In July 
2002, the RO received the veteran's request to reopen his 
claim.  In a September 2003 rating decision, the RO declined 
to reopen the claim, finding that new and material evidence 
had not been received.  The veteran disagreed with the 
September 2003 rating decision; his appeal was perfected with 
the timely submission of a substantive appeal (VA Form 9) in 
April 2004.  


FINDINGS OF FACT

1.  In an unappealed March 1995 rating decision, the RO 
denied service connection for an acquired psychiatric 
disorder. 

2.  The evidence associated with the claim file subsequent to 
the RO's March 1995 rating decision is cumulative and 
redundant of evidence already of record and it does not raise 
a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 1995 decision denying service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104,  20.1103 (2004).

2.  Since the March 1995 decision, new and material evidence 
has not been received; therefore the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, which was 
finally denied by the RO in March 1995. 

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted]. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.



Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the September 2003 rating decision, 
and by the February 2004 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit new and 
material evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, a letter was sent to the veteran in April 2003 
that was specifically intended to address the requirements of 
the VCAA.  That letter explained in detail the elements that 
must be established in order to reopen the claim and to grant 
service connection; it enumerated the evidence already 
received; and it provided a description of the evidence still 
needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) (2004).  In 
the April 2003 VCAA letter, the RO informed the veteran that 
the RO would get such things as military service records as 
well as evidence of military service.  The letter also 
explained that VA would get "any VA medical records or other 
medical treatment records you tell us about."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2003 letter told the veteran 
to provide "the name of the person, agency, or company who 
has records that you think will help us decide your claim; 
the address of this person, agency, or company; the 
approximate time frame covered by the records; and the 
condition for which you were treated, in the case of medical 
records."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  Even though the April 2003 
letter did not specifically request that the veteran provide 
"any evidence in [his] possession that pertains to the claim" 
(as stated in 38 C.F.R. § 3.159 (b)), it did request that he 
"tell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). [a complying notice need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation].  

The Board finds that the April 2003 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  Even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The fact that the veteran's claim was then adjudicated by the 
RO in September 2003, prior to the expiration of the one-year 
period does not render the RO's notice invalid or inadequate.  
The Veterans Benefits Act of 2003, codified at 38 U.S.C.A. 
§§ 5102, 5103, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

The Board is therefore satisfied that the veteran, who is 
represented in this matter by an attorney, was notified 
properly of his statutory rights; is fully cognizant of them; 
and no amount of additional communication would result in any 
additional evidence pertinent to this claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [VCAA does not apply where 
there is extensive factual development in case which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Shedden v. Principi, 381 F. 3d 1163,1167 (Fed. Cir. 
2004).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

The law states that, in general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 
5108 (West 2002), a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  
The veteran filed his claim to reopen in July 2002, after 
this date.  Therefore, the current version of the law is 
applicable in this case.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  After reviewing the 
record, and for reasons expressed immediately below, the 
Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the March 1995 RO rating action, the evidence 
consisted of the veteran's service medical records, VA 
outpatient treatment and hospital records, and the report of 
a November 1994 VA mental disorders examination.  There was 
also of record several statements of the veteran, including 
his September 1994 claim, as well as a private 
hospitalization report from 1966, prior to service.  

The evidence then of record established that the veteran had 
a psychiatric disability diagnosed as major depression, 
element (1).  The evidence also established that the veteran 
was hospitalized in September 1969, after service, for a 
suicide attempt.  However, the evidence did not establish an 
injury or disease in service, element (2), or a relationship 
between such in-service injury or disease and the post-
service disability, element (3).  In particular, the 
veteran's service medical records, including a May 1969 
separation physical examination report, are negative for 
psychiatric disease.  It appears that the veteran was 
separated from service under honorable conditions after 
approximately none months' service due to extended periods of 
AWOL.

The evidence submitted after the March 1995 denial similarly 
does not tend to establish an in-service injury or disease, 
nor does it tend to establish a nexus between such injury or 
disease and the veteran's current disability.  VA clinical 
records and hospital treatment records have been submitted; 
however, these all relate to the veteran's current condition 
and do not address a nexus to service or what happened in 
service.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993).

The outpatient treatment reports contain several references 
to the veteran's statement that he tried to overdose on 
aspirin in 1969.  The hospital treatment reports from this 
suicide attempt were already of record in March 1995, as were 
similar statements of the veteran, see VA Form 21-4138 
submitted by the veteran in October 1994.  Thus, the recent 
statements are cumulative and redundant, not new and 
material.  Moreover, the recent reports are deemed to be a 
recitation of the veteran's statements and not medical 
findings.  As such, the Board finds that they are not new and 
material.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]; see also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

In July 2004, August 2004 and September 2004, the veteran's 
attorney requested extensions of time to submit additional 
evidence.  All such requests were granted. No additional 
medical evidence was received.  

The veteran submitted a statement in the form of a September 
2004 letter, in which he stated that he was first diagnosed 
with depression in "the later part of the year 1969" by the 
military.  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Here, the veteran's statement that he was diagnosed as having 
depression by the military "in the later part of the year of 
1969" is patently incredible, since the evidence of record, 
in the form of his DD 214, shows that he was discharged in 
May 1969, which is in the Spring and is  manifestly not in 
the later part of a year.  The Court has stated that Justus 
does not require VA to consider patently incredible evidence 
(e.g. the inherently false or untrue) to be credible.  See 
Duran v. Brown, 7 Vet. App. 216 (1994).  So it is with the 
veteran's statement.

[The Board is aware that at this stage of its deliberations 
it cannot weigh the evidence, and the Board will not do so.  
However, it is the Board's responsibility to assess 
credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this connection, the Board notes that the 
veteran's September 2004 account of in-service psychiatric 
diagnosis in 1969 differs markedly from earlier reports he 
has given to medical professionals.  A January 2003 treatment 
report shows the veteran's account that he was first 
diagnosed with depression in 1980.  The veteran informed the 
September 2003 VA examiner that he has been treated for 
depression since 1992.  Moreover, the service medical records 
in 1969 are utterly devoid of any reference to a psychiatric 
diagnosis.]  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Even if the Justus presumption of credibility applies in this 
case [and for reasons above the Board finds that it does not, 
see Duran], the veteran's September 2004 statement would not 
constitute new and material evidence, because it amounts to a 
repetition of previous statements which indicated that he had 
psychiatric problems during service.  As such, his recently 
submitted statement is not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) . 

Further, the veteran's statement cannot be considered new and 
material as to  medical questions pertaining the time of 
onset of the psychiatric disorder or its a relationship to 
service. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."
The statements of the veteran with respect to the date of 
onset of his disability are not competent evidence, and are 
therefore not new and material.

The Board observes that the veteran has been accorded ample 
opportunity to present competent medical evidence in support 
of his claim, and he has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant responsibility to support a 
claim for VA benefits]. 

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the March 1995 
denial of the veteran's claim is cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it does not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has not been submitted 
and the claim for entitlement to service connection for an 
acquired psychiatric disorder is not reopened.  The benefits 
ultimately sought on appeal are denied. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


